Judgment unanimously affirmed, with costs. The allegations of the complaint, construed most favorably to plaintiff, do not show that she was possessed of any office that had any definite tenure of continuance under the by-laws or rules of the association. The position she held was a mere administrative agency, subject to be terminated at any time, with or without cause, at the pleasure of the governing board of the association. The principles applicable to the expulsion of members from corporations, or the amotion of officers having definite terms of office, or the expulsion of members from voluntary associations, do not apply. Present — Mills, Rich, Blackmar, Kelly and Jaycox, JJ.